United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
DEPARTMENT OF THE ARMY,
DIRECTORATE OF PUBLIC WORKS,
West Point, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1688
Issued: January 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 29, 2008 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated March 5, 2008 denying his claim for compensation. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained a traumatic injury in the performance of duty on July 24, 2007.
FACTUAL HISTORY
On July 26, 2007 appellant, then a 52-year-old sheet metal mechanic filed a traumatic
injury claim alleging that he twisted his right knee after carrying a ladder that caught on the
corner of a door on July 24, 2007. He did not stop work.
Appellant submitted a July 25, 2007 Form CA-16, attending physician’s report, from
Dr. John McLaughlin, a Board-certified orthopedic surgeon, and a treatment note of the same

date. On the CA-16 form, Dr. McLaughlin stated that appellant fell at work. He diagnosed
osteoarthritis of the right knee. Dr. McLaughlin also checked a box “yes” on the form report
indicating his belief that appellant’s condition was caused or aggravated by the employment
incident. He noted administering a cortisone injection and advised that appellant could continue
regular work. Dr. McLaughlin’s treatment note reported previously treating appellant for
patellofemoral pain syndrome and chondromalacia of the right knee. He noted injecting
appellant’s right knee with medication and releasing him to normal activity.
In an August 1, 2007 treatment note, Dr. McLaughlin stated that appellant reported
experiencing pain climbing stairs and getting up from sitting. He observed a significant callus
over the anterior of appellant’s right knee, which supported his diagnosis of chondromalacia with
the possibility of a meniscal tear. Dr. McLaughlin noted that a prior magnetic resonance
imaging (MRI) scan revealed degenerative changes of the meniscus but no frank meniscus tear.
He recommended a diagnostic arthroscopy and chondroplasty of the knee.
Appellant subsequently requested authorization for diagnostic arthroscopy and
chondroplasty. He also submitted a July 11, 2006 MRI scan of the right knee where Dr. Robert
Greco, Board-certified in diagnostic radiology, diagnosed degenerative changes of the meniscus,
hyaline cartilage thinning and a popliteal cyst with fluid along the medial head of the knee.
On January 30, 2008 the Office advised appellant of the type of factual and medical
evidence needed to establish his claim and allowed him 30 days to submit such evidence. In
particular, it noted that the record reflected that appellant had degenerative changes in his knee
dating back to July 11, 2006. The Office requested that appellant submit a physician’s opinion
explaining how the reported work incident caused or aggravated the claimed injury.
Appellant submitted a Form CA-17, duty status report, dated August 2, 2007 in which
Dr. McLaughlin listed osteoarthritis of the right knee as the “diagnosis due to injury.”
Dr. McLaughlin also checked a box “yes” indicating that the history of the injury provided by
appellant corresponded to the injury as described by appellant’s supervisor. The report also
indicated that appellant could resume regular work duties. In a March 5, 2008 decision, the
Office denied appellant’s claim for compensation on the grounds that the medical evidence did
not establish that appellant’s knee condition was caused by an incident of employment.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated on a traumatic injury or an occupational disease.1
1

Elaine Pendleton, 40 ECAB 1143 (1989).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.2 Second, the
employee must submit evidence, in the form of medical evidence, to establish that the
employment incident caused a personal injury.3 Causal relationship is a medical issue and the
medical evidence generally required to establish causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on whether there is a causal relationship between the
employee’s diagnosed condition and the compensable employment factors. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.4
ANALYSIS
The record supports that, on July 24, 2007, appellant was carrying a ladder that caught
the edge of a door. However, he has not submitted sufficient medical evidence establishing that
the July 24, 2007 incident caused or aggravated his diagnosed medical condition.
On the CA-16 form dated July 25, 2007, Dr. McLaughlin supported causal relationship
by checking a box “yes” on the form report to indicate that appellant’s right knee osteoarthritis
was caused or aggravated by a fall at work. However, he did not provide any medical rationale
explaining how or why the July 24, 2007 employment incident caused or aggravated the
osteoarthritis in appellant’s right knee. Without medical rationale, this opinion has little
probative value and is insufficient to establish a causal relationship.5 Likewise, in the August 2,
2007 duty status report, Dr. McLaughlin indicated through a checkmark for “yes” that the history
of the injury as described by appellant corresponded to the injury as described by the employing
establishment. To the extent that this may be viewed as support for causal relationship, as noted,
checking a box “yes” is insufficient to establish a causal relationship in the absence of medical
rationale, or reasoning, which explains the reasons for the physician’s opinion. For example,
Dr. McLaughlin did not explain the process by which the ladder catching on a door would have
caused or aggravated a particular diagnosed condition.
Dr. McLaughlin’s July 25, 2007 treatment note reports appellant’s treatment for
patellofemoral pain syndrome. However, he does not opine as to the cause of appellant’s

2

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); John Carlone, 41 ECAB 354 (1989).

3

John Carlone, supra note 2.

4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345 (1989).

5

See Lucrecia Nielsen, 42 ECAB 583 (1991); Lillian Jones, 34 ECAB 379 (1982) (an opinion on causal
relationship which consists only of a physician checking “yes” to a medical form report question on whether the
claimant’s disability was related to the history given is of little probative value).

3

condition and he makes no mention of appellant’s July 24, 2007 work incident.6 Similarly,
Dr. McLaughlin’s August 1, 2007 treatment note offered a diagnosis and recommended an
arthroscopy but he did not state his opinion as to whether appellant’s July 24, 2007 work incident
caused or aggravated the diagnosed condition. These treatment notes are insufficient to establish
appellant’s claim because they do not support that the July 24, 2007 incident caused or
aggravated a diagnosed medical condition.
Appellant also provided Dr. Greco’s July 11, 2006 report. While this report supports that
appellant had a preexisting degenerative condition of the right knee, it predates the claimed
July 24, 2007 injury and does not otherwise address employment as a cause of any condition.
The Office notified appellant of the type of evidence needed to establish his claim on
January 20, 2008. Specifically, it informed him that it was crucial that he submit a physician’s
medical explanation of how the alleged work incident contributed to his osteoarthritis and knee
degeneration. However, as noted, appellant has not submitted a reasoned medical opinion
explaining how the work incident involving carrying a ladder caused or aggravated any
diagnosed conditions. Consequently, the Board finds that the Office properly denied his claim.7
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained a traumatic injury on July 24, 2007 causally related to his employment.8

6

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
7

The record indicates that the employing establishment issued appellant a Form CA-16. The Board has held that
where an employing establishment properly executes a Form CA-16 which authorizes medical treatment or a
medical examination as a result of an employee’s claim of sustaining an employment-related injury, the Form CA16 creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. Elaine Kreymborg, 41 ECAB 256 (1989). The
Office did not address this matter in its decision.
8

Appellant submitted new evidence on appeal. However, the Board may only review evidence that was in the
record at the time the Office issued its final decision. See 20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the March 5, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

